UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1775



MONUMENTAL INVESTMENT CORPORATION,

                                               Plaintiff - Appellee,

          versus


JOSEPH ZIADEH,

                                              Defendant - Appellant,

          and


BELL CONSTRUCTION COMPANY, INCORPORATED,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-96-936)


Submitted:   March 31, 2006                 Decided:   April 17, 2006


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Ziadeh, Appellant Pro Se. Robert Francis Carney, William
Patrick Pearce, WHITEFORD, TAYLOR & PRESTON, LLP, Baltimore,
Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Joseph Ziadeh appeals the district court’s order denying

relief on his “Affidavit and Complaint.”           We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.           See Monumental Inv.

Corp. v. Bell Constr. Co., No. CA-96-936 (E.D. Va. June 29, 2005).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -